           Case 2:06-cr-00255-MCE Document 66 Filed 07/08/20 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Fax: (916) 498-5710
     Noa_oren@fd.org
5
     Attorneys for Defendant
6    JAMES LEE MCCURIN
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      )    Case No. 2:06-cr-00255-MCE
                                                    )
11                   Plaintiff,                     )    WAIVER OF McCURIN’S PERSONAL
                                                    )    APPEARANCE FOR ADMIT/DENY
12             vs.                                  )    HEARING
                                                    )
13   JAMES LEE MCCURIN,                             )
                                                    )
14                   Defendant.                     )
                                                    )
15
16             Under CARES Act § 15002(b), JAMES LEE McCURIN, by and through his counsel of

17   record, consents to proceed with his admit/deny hearing by video-teleconference. Counsel has

18   advised Mr. McCurin of his right to appear in person for this hearing, as well as of his ability to
19
     waive his personal appearance and appear via video-teleconference. Mr. McCurin waives his
20
     right to personally appear at his admit/deny hearing on July 9, 2020.
21
     ///
22
23   ///

24   ///

25   ///
26   ///
27
     ///
28
      Waiver of McCurin’s Personal Appearance for       -1-      United States v. McCurin, 2:06-cr-00255-MCE
      Admit/Deny
       Case 2:06-cr-00255-MCE Document 66 Filed 07/08/20 Page 2 of 2


            Pursuant to Gen. Order 616, counsel for Mr. McCurin signs this waiver on his behalf.
1
2     Dated: July 1, 2020

3                                                   _/s/ James Lee McCurin________
                                                    JAMES LEE McCURIN
4
5           I agree and consent to my Client’s waiver of appearance.

6    Dated: July 1, 2020
                                                    _s/ Noa Oren_______________
7                                                   NOA E. OREN
                                                    Assistant Federal Defender
8                                                   Attorney for Defendant
                                                    JAMES LEE McCURIN
9
10          IT IS SO ORDERED.
11   Dated: July 7, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Waiver of McCurin’s Personal Appearance for     -2-      United States v. McCurin, 2:06-cr-00255-MCE
      Admit/Deny
